DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5, 7, 13, and 20 have been amended. Claims 1-20 are pending for examination.
Response to Arguments
Applicant’s arguments, filed 01/25/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Perez (US 20190007678 A1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 12-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez (US 20190007678 A1).

Regarding claim 1, Perez teaches an apparatus, comprising 
at least one processor ([0018] The example system 100 includes an edge processor 102,); and 
a non-transitory memory storing computer executable instructions for execution by the at least one processor (In some embodiments, the computer readable media 600 may be non-transitory computer readable media. [0075]), wherein the computer executable instructions instruct the at least one processor to: 
obtain a video image from an image sensor ([0014] As discussed above, an edge device may capture video and send the captured video to an object detector.); 
obtain, from an event-triggered sensor, an event signal indicating a location in the video image associated with an image intensity change in event image data from the event- triggered sensor (a DVS camera may send events that were each triggered when light intensity changes were perceived in the pixels of the DVS camera. [0019]); 
detect, according to the location, an object at the location, in the video image, corresponding to the image intensity change of the event image data (an event can take the form of a binary flag, indicating the polarity of the event—‘1’ for positive change in perceived light intensity and ‘0’ for negative change in perceived light intensity, and the pixel addresses and time stamps in which each event happened. [0072]); 
extract, from the video image obtained from the image sensor, a feature of the detected object ([0059] At block 406, the processor generates a region of interest (ROI) map based on the heat map. In some examples, the processor can detect regions of interest based on received expected object regions and the heat map and generate the ROI map based on the detected regions of interest. Examiner’s note: the ROI is extracted from the detected object); 
determine a coding parameter for encoding the video image according to the event signal (the higher amount of change in light intensity may correspond to a moving object to be detected. In some examples, the ROI map may be forwarded to a parameter adjuster to enable the parameter adjuster to increase compression of the region 302 while maintaining clarity and detection accuracy in regions 304 and 306 [0054].); and 
encode at least the feature of the detected object of the video image by applying the coding parameter (video frames may then be compressed in an encoder for sending via a network, without losing image quality and thus detection accuracy at regions of interest. [0054]).  

Regarding claim 2, Perez teaches the apparatus according to claim 1, wherein the event signal further indicates, for the location of the image intensity change, an amount of the image intensity change, and wherein the computer executable instructions further instruct the at least one processor to: 
calculate motion information of the image using a metric of the image intensity change (the motion estimator 114 may select a closest matching region from the previous frame through Motion Estimation. The spatial displacement of the current MB from the closest matching region is the Motion Vector (MV) for the MB. The displacement may be measured in number of pixels. In some examples, the difference between the pixels in the two regions constitutes a residual for the MB [0019]).

Regarding claim 3, Perez teaches the apparatus according to claim 2, wherein an object is detected within the video image based on the motion information and a detected region of interest (ROI), by HW 85807900USo4Page 2 of 14mapping a ROI-region of non-interest (RONI) bitmap onto the video image, to match locations of samples of the video image (An ROI map generator module 610 may be configured to generate a region of interest (ROI) map based on the heat map. For example, the ROI map generator module 610 may be configured to generate the ROI map based on regions of interest [0076] Examiner note: The ROI maps 3A-3F highlight the regions of interest and show darken the regions of non-interest). 

Regarding claim 4, Perez teaches the apparatus according to claim 2, wherein a coding parameter (QP) for a coding block of the video image, is determined by: 
decreasing the QP when a part or an entire coding block is within a region of interest (ROI) or an object is detected; and 
increasing the QP when the coding block is within a region of non-interest (RONI) (the processor can increase a quantization parameter of a macroblock of the video frame in response to detecting that the macroblock does not correspond to any region of interest in the ROI map. Similarly, the processor can decreasing a quantization parameter of a macroblock of the video frame in response to detecting that the macroblock corresponds to a region of interest in the ROI map. [0060]).

Regarding claim 5, Perez teaches the apparatus according to claim 1, wherein the computer executable instructions further instruct the at least one processor to: 
determine, based on the event signal, motion information, wherein the motion information indicates motion of an object in the video image; and 
wherein the computer executable instructions that instruct the at least one processor to detect the object at the location, in the video image, corresponding to the image intensity change of the event image data include computer executable instructions that instruct the at least one processor to detect, based on the motion information, the object at the location in the video image of the image intensity change ([0054] FIG. 3F shows a set of regions, including a region of no changes 302, a region of high change, and a region of moderate change. In some examples, a bounding box may be generated to include regions 304 and 306 as a region of interest. For example, the higher amount of change in light intensity may correspond to a moving object to be detected.).

Regarding claim 6, Perez teaches the apparatus according to claim 5, wherein the object is detected when the motion information has a value that is equal to or larger than a first predetermined threshold ([0054] FIG. 3F shows a set of regions, including a region of no changes 302, a region of high change, and a region of moderate change. In some examples, a bounding box may be generated to include regions 304 and 306 as a region of interest. For example, the higher amount of change in light intensity may correspond to a moving object to be detected.).

Regarding claim 7, Perez teaches the apparatus according to claim 5, wherein the computer executable instructions that instruct the at least one processor to determine a coding parameter for encoding the video image according to the event signal include computer executable instructions that instruct the at least one processor to: 
HW 85807900USo4Page 3 of 14determine a coding parameter according to the feature ([0060] At block 408, the processor adjusts an encoding parameter based on the ROI map. In some examples, the encoding parameters may be adjusted based on the ROI map to improve the performance of the computer vision algorithms for a given bandwidth.).

Regarding claim 8, Perez teaches the apparatus according to claim 1, wherein the computer executable instructions that instruct the at least one processor to determine the coding parameter comprise instructions that instruct the at least one processor to: 
determine the coding parameter according to motion information of the video image or a detected object in the video image, wherein the coding parameter is related to time resolution of the video image or spatial resolution of the video image (the frequency coefficients are quantized using the QP obtained from the spatially-adaptive rate controller 120. [0027] ).

Regarding claim 10, Perez teaches the apparatus according to claim 1, wherein the computer executable instructions instruct the at least one processor to: 
determine, based on the event signal, a region of interest (ROI) and a region of non- interest (RONI) within the video image; 
determine, for the ROI and the RONI, a respective coding parameter for coding samples of the video image within the ROI or the RONI; and 
HW 85807900USo4Page 4 of 14encoding the samples within the ROI and the RONI by applying the respective coding parameters (the ROIs obtained from the ROI detector 118 may be used for preserving semantics. In some examples, the MBs within the ROI regions may be encoded with a lower QP (higher quality), while the non-ROI MBs are coded with a higher QP (lower quality) in order to attain a highly accurate object recognition in the cloud. [0026]). 

Regarding claim 12, Perez teaches the apparatus according to claim 1, wherein the location of the intensity change is mapped onto a location of a sample corresponding to a coordinate of the sample in the video image (an event can take the form of a binary flag, indicating the polarity of the event—‘1’ for positive change in perceived light intensity and ‘0’ for negative change in perceived light intensity, and the pixel addresses and time stamps in which each event happened. [0072]).

Regarding claim 13, Perez teaches a method, comprising 
obtaining a video image from an image sensor ([0014] As discussed above, an edge device may capture video and send the captured video to an object detector.);
obtaining, from an event-triggered sensor, an event signal indicating a location in the video image associated with an image intensity change in in event image data from the event-triggered sensor (a DVS camera may send events that were each triggered when light intensity changes were perceived in the pixels of the DVS camera. [0019]);
detecting, according to the location, an object at the location, in the video image, corresponding to the image intensity change of the event image data (an event can take the form of a binary flag, indicating the polarity of the event—‘1’ for positive change in perceived light intensity and ‘0’ for negative change in perceived light intensity, and the pixel addresses and time stamps in which each event happened. [0072]); 
extracting, from the video image obtained from the image sensor, a feature of the detected object ([0059] At block 406, the processor generates a region of interest (ROI) map based on the heat map. In some examples, the processor can detect regions of interest based on received expected object regions and the heat map and generate the ROI map based on the detected regions of interest. Examiner’s note: the ROI is extracted from the detected object); 
determining a coding parameter for encoding the video image according to the event signal (the higher amount of change in light intensity may correspond to a moving object to be detected. In some examples, the ROI map may be forwarded to a parameter adjuster to enable the parameter adjuster to increase compression of the region 302 while maintaining clarity and detection accuracy in regions 304 and 306 [0054].); and 
encoding at least the feature of the detected object of the video image by applying the coding parameter (video frames may then be compressed in an encoder for sending via a network, without losing image quality and thus detection accuracy at regions of interest. [0054]).  

Regarding claim 14, Perez teaches the method according to claim 13, wherein the event signal further indicates, for the location of the image intensity change, an amount of the image intensity change, wherein motion information of the video image is calculated using a metric of the image intensity change (the motion estimator 114 may select a closest matching region from the previous frame through Motion Estimation. The spatial displacement of the current MB from the closest matching region is the Motion Vector (MV) for the MB. The displacement may be measured in number of pixels. In some examples, the difference between the pixels in the two regions constitutes a residual for the MB [0019]).
 
Regarding claim 15, Perez teaches the method according to claim 14, wherein a coding parameter (QP) for a coding block of the video image, is determined by: 
decreasing the QP when a part or an entire coding block is within a region of interest (ROI) or an object is detected in the video image; and 
increasing the QP when the coding block is within a region of non-interest (RONI) (the processor can increase a quantization parameter of a macroblock of the video frame in response to detecting that the macroblock does not correspond to any region of interest in the ROI map. Similarly, the processor can decreasing a quantization parameter of a macroblock of the video frame in response to detecting that the macroblock corresponds to a region of interest in the ROI map. [0060]).

Regarding claim 16, Perez teaches the method according to claim 13, further comprising: 
determining, based on the event signal, motion information, wherein the motion indicates motion of an object in the video image; and detecting, based on the motion information, an object at a location within the video image that corresponds to the location of the image intensity change ([0054] FIG. 3F shows a set of regions, including a region of no changes 302, a region of high change, and a region of moderate change. In some examples, a bounding box may be generated to include regions 304 and 306 as a region of interest. For example, the higher amount of change in light intensity may correspond to a moving object to be detected.).

Regarding claim 18, Perez teaches the method according to claim 13, further comprising: 
determining, based on the event signal, a region of interest (ROI) and a region of non- interest (RONI) within the video image; 
determining, for each of the ROI and the RONI, a respective coding parameter for coding the samples within the ROI or the RONI; and 
encoding the samples within the ROI and the RONI by applying the respective coding parameters (the ROIs obtained from the ROI detector 118 may be used for preserving semantics. In some examples, the MBs within the ROI regions may be encoded with a lower QP (higher quality), while the non-ROI MBs are coded with a higher QP (lower quality) in order to attain a highly accurate object recognition in the cloud. [0026]).

Regarding claim 20, Perez teaches a computer-readable non-transitory medium storing a program, including instructions which, when executed on a processor, cause the processor to: 
obtain a video image from an image sensor ([0014] As discussed above, an edge device may capture video and send the captured video to an object detector.);
obtain, from an event-triggered sensor, an event signal indicating a location [[of]] in the video image associated with an image intensity change in event image data from the event- triggered sensor (a DVS camera may send events that were each triggered when light intensity changes were perceived in the pixels of the DVS camera. [0019]);
detect, according to the location, an object at the location, in the video image, corresponding to the image intensity change of the event image data (an event can take the form of a binary flag, indicating the polarity of the event—‘1’ for positive change in perceived light intensity and ‘0’ for negative change in perceived light intensity, and the pixel addresses and time stamps in which each event happened. [0072]); 
extract, from the video image obtained from the image sensor, a feature of the detected object ([0059] At block 406, the processor generates a region of interest (ROI) map based on the heat map. In some examples, the processor can detect regions of interest based on received expected object regions and the heat map and generate the ROI map based on the detected regions of interest. Examiner’s note: the ROI is extracted from the detected object); 
determine a coding parameter for encoding the video image according to the event signal (the higher amount of change in light intensity may correspond to a moving object to be detected. In some examples, the ROI map may be forwarded to a parameter adjuster to enable the parameter adjuster to increase compression of the region 302 while maintaining clarity and detection accuracy in regions 304 and 306 [0054].); and 
encoding at least the feature of the detected object of the video image by applying the coding parameter (video frames may then be compressed in an encoder for sending via a network, without losing image quality and thus detection accuracy at regions of interest. [0054]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Brandli (A 240 × 180 130 dB 3 µs Latency Global Shutter Spatiotemporal Vision Sensor).

Regarding claim 9, Perez teaches the apparatus according to claim 1. Perez does not teach the following limitations, however, in an analogous art, Brandli teaches wherein the computer executable instructions further instruct the at least one processor to: when an object is detected in the video image that is determined to be moving with a speed at or below a predetermined speed threshold, retain a frame rate and picture size to default values; when an object is detected in the video image that is determined to be moving with a speed larger than a predetermined speed threshold, increase a frame rate with reference to a default value; and when no object is detected in the video image, decrease a frame rate and a picture size from default values (The combined static and dynamic output of the DAVIS makes it promising in a range of applications: The DVS output can be used to track and segment fast moving objects, while the APS output allows for the recognition and classification of these objects using established machine vision techniques. Because tracking is done using only DVS events, the frame rate of the APS output can be set arbitrarily low [I introduction]). 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Brandli and apply them to Perez. One would be motivated as such as well-suited for mobile applications or distributed sensor networks with a tight power budget, because it allows low latency at low system-level power consumption (Brandli: [I introduction])

Regarding claim 17, Perez teaches the method according to claim 13. Perez does not teach the following limitations, however, in an analogous art, Brandli teaches wherein retaining, when an object is detected in the video image that is determined to be moving with a speed at or below a predetermined speed threshold, a frame rate and a picture size to default values; 
increasing, when an object is detected in the video image that is determined to be moving with a speed larger than a predetermined speed threshold, a frame rate with reference to a default value; and 
decreasing, when no object is detected in the video image, a frame rate and a picture size from default values (The combined static and dynamic output of the DAVIS makes it promising in a range of applications: The DVS output can be used to track and segment fast moving objects, while the APS output allows for the recognition and classification of these objects using established machine vision techniques. Because tracking is done using only DVS events, the frame rate of the APS output can be set arbitrarily low [I introduction]). 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Brandli and apply them to Perez. One would be motivated as such as well-suited for mobile applications or distributed sensor networks with a tight power budget, because it allows low latency at low system-level power consumption (Brandli: [I introduction])

Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486